     Case 3:17-cv-01940-W-BGS Document 41 Filed 01/10/19 PageID.721 Page 1 of 1


 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   RAJNISH KOONER,                                    Case No.: 17-CV-1940 W (BGS)
10                                     Plaintiff,
                                                        ORDER ON STIPULATION FOR
11   v.                                                 DISMISSAL WITH PREJUDICE
                                                        [DOC. 40]
12   BMW OF NORTH AMERICA, LLC,
     et al.,
13
                                    Defendants.
14
15
16        Parties have filed a stipulation for dismissal of this action. [Doc. 40.] This action
17   is dismissed WITH PREJUDICE.
18
19        IT IS SO ORDERED.
20   Dated: January 10, 2019
21
22
23
24
25
26
27
28

                                                    1
                                                                               17-CV-1940 W (BGS)
